Cameron, J.
delivered the opinion of the Court:
Although the endorsement of the notes to the plaintiff is couched in unusual terms, we cannot give to them the extraordinary latitude, which would subject the defendant to the payment of the demand after any lapse of time, as contended for the plaintiff, To place these cases on the most favourable grounds for the plaintiff, we must say, that the cause of action accrued against the defendant, from the return of the executions against the drawers of the notes. That was in 1800. No demand on defendant was made till January 1815, when the plaintiff’s demand was most clearly barred by the statute for the limination of actions.
Judgment for defendant.